Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 7/26/2021, and is a Final Office Action. Claims 1, 4-5, 7-10, 13-14, 16-26 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7-10, 13-14, 16-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Applicant’s Specification further describes the context of the claimed invention as pertaining to the advertising/marketing realm: “generating messaging campaigns, including messaging campaigns related to e-commerce”. The claim also recites the abstract concept of a mental concept – i.e. mental process 
	This judicial exception is not integrated into a practical application. The additional elements of a processor/storage/merchant device represent generic computing elements. They do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

 Remaining dependent claims 4-5, 7-9, 13-14, 16-18, 20-26 further recite the abstract idea of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 1029 PEG: compute a set of engagement metrics that quantitatively represent recipient response. The claims further include the additional element of an external system, which represents a generic computing element; it does not represent, alone or in combination with the additional elements, significantly more than the abstract idea itself, nor does it integrate the judicial exception into a practical application. The claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 7-8, 10, 13-14, 16-17, 19, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable in view of Belani (20120089455) in further view of Gilbert (20130035985), in even further view of Srivastava et al. (20160063538).
As per Claims 1, 10, 19, Belani teaches a system, method and computer-readable medium comprising:
a processor in communication with a storage, the processor configured to execute instructions in the storage to cause the system to: receive a first set of parameters for a proposed messaging campaign…the first set of parameters including an identification of a set of intended recipients for the proposed messaging campaign;   (at least: abstract, fig1 and associated text, para 25-26
Belani fails to teach an ad campaign associated with an online store. However, Gilbert teaches:
messaging campaign associated with the first online store or a second online store   (at least para 65, 66, 13)
It would have been obvious for someone skilled in the art at the time of filing to modify Belani’s feature of a messaging campaign, with Gilbert’s feature of a messaging campaign associated with an online store, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Belani in view of Gilbert further teach:
divide the proposed campaign into two or more sub-campaigns by: identifying two or more recipient groups from among the set of intended recipients and identifying a respective recommended distribution channel for each of the two or more recipient groups identified in the set of intended recipients;    (Belani, at least para 28, 46)

conduct the two or more sub-campaigns in accordance with the sub-campaign parameters, wherein conducting the two or more sub-campaigns includes causing sending of campaign messages to the respective two or more recipient groups over the respective recommended distribution channels. (Belani, at least para 28, 46)
	Belani in view of Gilbert teach a messaging campaign associated with an online store – see above, but fail to teach:
	conduct a prior messaging campaign associated with a first online store, wherein conducting the prior messaging campaign includes causing sending of at least one prior message to a plurality of recipients over a given distribution channel;
However, Srivastava teaches the claimed limitation above: at least: para 56 –‘ performance information associated with advertisements provided by marketing channels 240 to user devices 210. 
It would have been obvious for someone skilled in the art at the time of filing to modify Belani’s feature existing features, combined with Gilbert’s existing feature , with Srivastava’s feature of conduct a prior messaging campaign associated with a first online store, wherein conducting the prior messaging campaign includes causing sending of at least one prior message to a plurality of recipients over a given distribution channel, in order to determine marketing channels for ads based on the marketing information and correlated user segments – Srivastava, abstract.
	Belani in view of Gilbert in further view of Srivastava further teach:
	track online activity of the plurality of recipients subsequent to sending of the at least one prior message, the tracked online activity being associated with the first online store;  (Gilbert: at least para 15 – exhibited shopping activity online, of users, storing users’ online transaction data and online activity – at least para 81, wherein the online activity is associated with an online store– at least para 111, 129, 162, 68-70. Srivastava teaches tracking online activity of recipients subsequent to sending the prior message – at least para 15: ‘the users in the user segments may generate feedback (e.g., receipt of the advertisements, purchase products/services associated with the advertisements, do nothing, 
	wherein, for a given recipient group of the two or more recipient groups: members of the given recipient group are identified based on the members of the given recipient group having positive online activity associated with the first online store; (Applicant defines positive online activity in the Spec. as : 
‘most positive engagement (e.g., recipient made a purchase after receiving message)’, ‘positive … online activity (e.g., events indicative of an online purchase)’. Srivastava teaches: user feedback that includes user purchases subsequent to the prior advertising message having been sent to the users – at least para 15, and identifying members of the recipient group based on the members of the group having positive online activity associated with the advertising message – at least para 24, 68. Gilbert further teaches user online activity being associated with an online store– at least para 111, 129, 162, 68-70.)
	the given distribution channel is identified as the respective recommended distribution channel for the given recipient group based on the positive online activity being correlated with the at least one prior message being delivered via the given distribution channel;  (An online activity being correlated with the prior message  represents, in its broadest reasonable interpretation, the online activity being associated with/linked with the prior message. Srivastava: user feedback that includes user purchases subsequent to the prior advertising message having been sent to the users – at least para 15, wherein a subsequent user purchase that is linked to the prior advertising message is construed as the online activity being correlated with the prior message, identifying members of the recipient group based on the members of the group having positive online activity associated with the advertising message, and identifying the distribution channel based on the correlation – at least para 24, 68.)
As per Claims 4, 13, Belani in view of Gilbert in further view of Srivastava teach:
of the plurality of recipients comprises tracking at least one of: a purchase transaction event with the first online store;  (Gilbert, at least para 15. Srivastava also teaches the claimed concept: at least para 42, 64)
As per Claims 5, 14, Belani in view of Gilbert in further view of Srivastava teach:
the recommended distribution channel for each of the two or more recipient groups is selected from one of: an email service;  (Gilbert, at least para 12 – targeted email message, 79 – segment-targeted email campaigns)
As per Claims 7, 16, Belani in view of Gilbert in further view of Srivastava teach:
the two or more recipient groups include at least two different non-overlapping recipient groups identified from among the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, wherein respective at least two different recommended distribution channels are identified for the at least two Page 3 of 14different non-overlapping recipient groups, and wherein the recommendation comprises indication of the at least two different recommended distribution channels for the respective at least two different non-overlapping recipient groups.   (Belani: at least para 28, 46)
As per Claims 8, 17, Belani in view of Gilbert in further view of Srivastava teach:
the recommendation comprises indication of at least one of: a recommended message content for at least one recipient group;  (Belani, at least para 28 – audience segment is associated with ‘in-market intent, etc., a creative ad unit, a category of advertising inventory, the type of channel by which a user receives content, a collection of sites, or other suitable partitioning schemes.’)
As per Claims 24, 26, Belani in view of Gilbert in further view of Srivastava teach:
compute, from the tracked online activity, a set of engagement metrics that quantitatively represent recipient response resulting from conducting the prior messaging campaign using parameters including the given distribution channel;  (Gilbert: at least para 15 – exhibited shopping activity online, of users, storing users’ online transaction data and online activity – at least para 81, wherein the online 
wherein the correlation between the positive online activity of the given recipient group and the at least one prior message being delivered via the given distribution channel is determined using the set of engagement metrics.  (An online activity being correlated with the prior message  represents, in its broadest reasonable interpretation, the online activity being associated with/linked with the prior message. Srivastava: user feedback that includes user purchases subsequent to the prior advertising message having been sent to the users – at least para 15, wherein a subsequent user purchase that is linked to the prior advertising message is construed as the online activity being correlated with the prior message, identifying members of the recipient group based on the members of the group having positive online activity associated with the advertising message, and identifying the distribution channel based on the correlation – at least para 24, 68, wherein the user feedback data is utilized to modify the performance matrix for the marketing channels – at least para 65, which is construed as computing engagement metrics that quantitatively represent recipient response resulting from conducting the prior messaging campaign using parameters including the given distribution channel.)



Claims 9, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable in view of Belani (20120089455) in further view of Gilbert (20130035985) in further view of Srivastava et al. (20160063538), in even further view of Spiegel (9519938).
	As per Claims 9, 18, Belani in view of Gilbert in further view of Srivastava fail to teach:
	identify an additional recipient group, the additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group and the set of intended recipients;
	However, Spiegel teaches:
	identify an additional recipient group, the additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group and the set of intended recipients;  (at least: col6, lines 5-20: ‘analyzing some or all of the collected user event data to identify users that tend to have affinities for the same or similar items, or that otherwise have similar characteristics. A clustering algorithm, and/or an algorithm that calculates degrees of similarity between specific pairs of users, may be used for this purpose.’, fig.5 and associated text)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Belani’s existing features, combined with Gilbert’s existing features, combined with Srivastava’s existing features , with Spiegel’s feature of identify an additional recipient group, the additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group 
Belani in view of Gilbert in further view of Srivastava in even further view of Spiegel further teach:
identify a respective recommended distribution channel for the additional recipient group;   (Spiegel teaches identifying an additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group and the set of intended recipients - at least: col6, lines 5-20, fig5 and associated text; Srivastava further teaches identifying a respective recommended distribution channel for each identified group - identifying at least one recipient group: at least – abstract, para 12, 44. determining recommended distribution channels for each of the user groups – at least: abstract, para 12, para 14.)
include the additional recipient group and the respective recommended distribution channel in the recommendation. (Spiegel teaches identifying an additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group and the set of intended recipients - at least: col6, lines 5-20, fig5 and associated text; Srivastava - at least: fig 1 and associated text – ‘marketing channel determination’, para 14 , para 24. Srivastava’s concept of determining marketing channels for user profiles/user segments, i.e. generating an association between marketing channels/user groups, wherein the system “generates information for marketers, publishers, etc.” – para 14, is construed as generating a recommendation for a merchant device that comprises an indication of the identified one or more recipient groups and the respective recommended distribution channel).
As per Claims 20-22, Belani in view of Gilbert in further view of Srivastava teach identifying two or more recipient groups – see above, however they fail to teach:
identify, for one of the two or more identified recipient groups, one or more additional recipients not included in the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the one or more additional recipients being identified based on a common characteristic between the one or more additional recipients and the one identified recipient group;
	However, Spiegel teaches:
identify, for one of two one or more identified recipient groups, one or more additional recipients not included in the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the one or more additional recipients being identified based on a common characteristic between the one or more additional recipients and the one identified recipient group; (at least: col6, lines 5-20: ‘analyzing some or all of the collected user event data to identify users that tend to have affinities for the same or similar items, or that otherwise have similar characteristics. A clustering algorithm, and/or an algorithm that calculates degrees of similarity between specific pairs of users, may be used for this purpose.’, fig.5 and associated text)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Belani’s existing features , combined with Gilbert’s existing features, combined with Srivastava’s existing features, with Spiegel’s feature of identify, for one of the one or more identified recipient groups, one or more additional recipients not included in the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the one or more additional recipients being identified based on a common characteristic between the one or more additional recipients and the one identified recipient group, to allow for the grouping of users in order to match users with communities of interest – Spiegel, col 2, lines 1- 40.

include an indication of the one or more additional recipients in the recommendation.  (Spiegel teaches identifying an additional recipient group including at least one member not within the set of intended recipients identified in the first set of parameters for the proposed messaging campaign, the additional recipient group being identified based on similar recipient characteristics between the additional recipient group and the set of intended recipients - at least: col6, lines 5-20, fig5 and associated text; Belani teaches, at least: para 12 – modifying campaign parameters for the initial ad campaign, so that two or more separate campaigns, i.e. sub-campaigns,  are conducted, each sub-campaign being associated with a respective target group and delivery channel – at least para 28, 46. Also teaches that ‘Persons skilled in the art, however, will understand that various modifications and changes may be made thereto without departing from the broader spirit and scope of the invention.’ – para 103, therefore inherently teaching that the modifications can be provided as a recommendation. Gilbert further teaches creating/storing targeting lists ‘for particular item offerings and made available for targeted marketing and merchandising campaigns across various channels including email, direct mail, website, mobile, etc.’ – at least para 167, wherein generating such a targeting list is construed as generating a “recommendation”.)

Claims 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable in view of Belani (20120089455) in further view of Gilbert (20130035985) in further view of Srivastava et al. (20160063538), in even further view of Reeder et al. (20090282002).
	As per Claims 23, 25, Belani in view of Gilbert in further view of Srivastava fail to teach the claimed limitation. However, Reeder teaches:

	cross-referencing reference information of the users on the external system with reference information of the plurality of recipients stored on the system, to identify the online activity on the external system as online activity of the plurality of the recipients.  (user’s online activity data is cross-referenced across multiple systems, including an external system – at least: para 45)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Belani’s existing features , combined with Gilbert’s existing features, combined with Srivastava’s existing features, with Reeder’s feature of obtaining, from an external system, information indicative of online activity of users on the external system/cross-referencing reference information of the users on the external system with reference information of the plurality of recipients stored on the system, to identify the online activity on the external system as online activity of the plurality of the recipients, in order to integrate user data from social networks – Reeder, abstract.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				the steps of sending a prior message over a distribution channel and tracking online activity of recipient, which are necessarily rooted in technology are integral elements to claim 1
	In response, Examiner notes that the amended claim limitations of conducting a prior messaging campaign associated with a first online store/including causing sending of at least one prior message to a plurality of recipients over a given distribution channel/tracking online activity of the plurality of recipients subsequent to sending of the at least one prior message, the tracked online activity being associated with the first online store, recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  
	As noted in the Office Action above, the additional elements that are used to implement the claimed invention represent generic computing elements – the processor/storage/merchant device represent generic computing elements. They do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. They do not, alone or in combination, represent significantly more than the abstract idea itself, nor do they integrate the judicial exception into a practical application.

				claimed subject matter enables a system to learn how to optimize delivery of messages to particular recipient groups. This achieves a technical advantage.
				identifying the optimal distribution channel for delivery of a message to a particular recipient group enables the system to optimize how its finite computing resources are used
				enabling the system to optimize delivery of messages to particular recipient groups provides an improvement to a technical field.
	In response, Examiner notes that the instant claimed invention relates to the business practice/goal of identifying optimal distribution channels for the delivery of e-commerce messaging 
	Simply stating that the claimed invention optimizes how the finite computing system resources are used does not represent technical support/technical evidence of improvements to the functioning of the computing device itself, or to another technology/technical field. The Examiner was unable to find any technical support or description in the Applicant’s Spec. that describe the technical solution that the claimed invention, when implemented, provides, and/or how the computing system’s finite resources are improved by the claimed invention being implemented.
	Examiner further notes that the only references to improvements in the Applicant’s Spec. relate to business practice improvements: “improve the probability of sales”, “improve the probability for a sale”, “improving sales, evaluation of customer behaviors, marketing and sales 
modeling, trends in fraud, and the like, related to online commerce, and provided 
through dashboard interfaces, through reports, and the like”, “ can improve the user experience”. 
	There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.

				Claims 23 to 26 recite elements that integrate the claimed subject matter into a technical application
	In response, Examiner respectfully disagrees. 


				Step 2B Analysis: claimed subject matter improves the functioning of the computer or other technology/technical field; or adds a specific limitation other than what is well-understood, routine, conventional activity in the field, or adds unconventional steps that confine the claim to a particular useful application.
	In response, Examiner respectfully disagrees that the claimed invention improves the functioning of the computer itself, or another technology/technical field. There is no technical evidence/technical support in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself, or that it improves another technology/technical field.
	Examiner notes that improving the selection/transmission of targeted communications to users (the Applicant’s Specification further describes the context of the claimed invention as “generating messaging campaigns, including messaging campaigns related to e-commerce”) represents a business practice/goal, not another technology/technical field; therefore, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field.


			Belani, Gilbert, Srivastava fail to teach “conduct a prior messaging campaign…”, “track online activity…” , and “wherein, for a given recipient group of the two or more…being correlated with the at least one prior message being delivered via the given distribution channel”
			Srivastava first identifies user segments and then matches the user segments with different advertisements. Srivastava does not disclose that a recipient group is identified based on members of the given recipient group having positive online activity that is correlated with a prior message delivered via the distribution channel and that the same distribution channel should be recommended for the given recipient group.
	In response, Examiner notes that the claimed limitations of the independent claims are taught by Belani in view of Gilbert in further view of Srivastava.
As per Claims 1, 10, 19, Belani teaches a system, method and computer-readable medium comprising:
a processor in communication with a storage, the processor configured to execute instructions in the storage to cause the system to: receive a first set of parameters for a proposed messaging campaign…the first set of parameters including an identification of a set of intended recipients for the proposed messaging campaign;   (at least: abstract, fig1 and associated text, para 25-26
Belani fails to teach an ad campaign associated with an online store. However, Gilbert teaches:
messaging campaign associated with the first online store or a second online store   (at least para 65, 66, 13)
It would have been obvious for someone skilled in the art at the time of filing to modify Belani’s feature of a messaging campaign, with Gilbert’s feature of a messaging campaign associated with an online store, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Belani in view of Gilbert further teach:
divide the proposed campaign into two or more sub-campaigns by: identifying two or more recipient groups from among the set of intended recipients and identifying a respective recommended distribution channel for each of the two or more recipient groups identified in the set of intended recipients;    (Belani, at least para 28, 46)
generate a recommendation, for a merchant device, that modifies the first set of parameters into sub-campaign parameters that indicate, for each of the two or more sub-campaigns, the respective identified two or more recipient groups and the respective recommended channel for each of the two or more recipient groups;  (Belani, at least: para 12 – modifying campaign parameters for the initial ad campaign, so that two or more separate campaigns, i.e. sub-campaigns,  are conducted, each sub-campaign being associated with a respective target group and delivery channel – at least para 28, 46. Also teaches that ‘Persons skilled in the art, however, will understand that various modifications and changes may be made thereto without departing from the broader spirit and scope of the invention.’ – para 103, therefore inherently teaching that the modifications can be provided as a recommendation. Gilbert further teaches creating/storing targeting lists ‘for particular item offerings and made available for targeted marketing and merchandising campaigns across various channels including email, direct mail, website, mobile, etc.’ – at least para 167, wherein generating such a targeting list is construed as generating a “recommendation”.)
conduct the two or more sub-campaigns in accordance with the sub-campaign parameters, wherein conducting the two or more sub-campaigns includes causing sending of campaign messages to the respective two or more recipient groups over the respective recommended distribution channels. (Belani, at least para 28, 46)

	conduct a prior messaging campaign associated with a first online store, wherein conducting the prior messaging campaign includes causing sending of at least one prior message to a plurality of recipients over a given distribution channel;
However, Srivastava teaches the claimed limitation above: at least: para 56 –‘ performance information associated with advertisements provided by marketing channels 240 to user devices 210. The performance information may include, for example, information indicating whether the users receive the advertisements, purchase products/services associated with the advertisements, do nothing, request that the advertisements not be provided in the future, etc. In some implementations, marketing platform 230 may determine a performance matrix for all available marketing channels 240 based on the performance information. For example, the performance matrix may indicate that a first marketing channel 240 has a first success rate (e.g., for selling products/services), a second marketing channel 240 has a second success rate, a third marketing channel 240 has a third success rate, etc. Marketing platform 230 may utilize the performance matrix to determine marketing channels 240 for the correlated advertisements and user segments, based on marketing campaign information.’
It would have been obvious for someone skilled in the art at the time of filing to modify Belani’s feature existing features, combined with Gilbert’s existing feature , with Srivastava’s feature of conduct a prior messaging campaign associated with a first online store, wherein conducting the prior messaging campaign includes causing sending of at least one prior message to a plurality of recipients over a given distribution channel, in order to determine marketing channels for ads based on the marketing information and correlated user segments – Srivastava, abstract.
	Belani in view of Gilbert in further view of Srivastava further teach:

	wherein, for a given recipient group of the two or more recipient groups: members of the given recipient group are identified based on the members of the given recipient group having positive online activity associated with the first online store; (Applicant defines positive online activity in the Spec. as : 
‘most positive engagement (e.g., recipient made a purchase after receiving message)’, ‘positive … online activity (e.g., events indicative of an online purchase)’. Srivastava teaches: user feedback that includes user purchases subsequent to the prior advertising message having been sent to the users – at least para 15, and identifying members of the recipient group based on the members of the group having positive online activity associated with the advertising message – at least para 24, 68. Gilbert further teaches user online activity being associated with an online store– at least para 111, 129, 162, 68-70.)
	the given distribution channel is identified as the respective recommended distribution channel for the given recipient group based on the positive online activity being correlated with the at least one prior message being delivered via the given distribution channel;  (An online activity being correlated with the prior message  represents, in its broadest reasonable interpretation, the online activity being associated with/linked with the prior message. Srivastava: user feedback that includes user purchases subsequent to the prior advertising message having been sent to the users – at least para 15, wherein a 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this 
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/3/2021